Citation Nr: 9927812	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of ear 
infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Army from December 1967 to May 1968 and various periods of 
active and inactive duty for training in the South Carolina 
National Guard from October 1967 to December 1967 and from 
May 1968 to October 1973.  This appeal arises from a March 
1993 rating decision of the Columbia, South Carolina Regional 
Office (RO), which denied service connection for bilateral 
hearing loss.  In November 1995, the appellant appeared and 
testified at a Travel Board hearing which was conducted by C. 
W. Symanski, who is the member of the Board of Veterans' 
Appeals (Board) responsible for making a determination in 
this case.  

This appeal also arises from a November 1997 rating decision 
of the RO, which denied service connection for residuals of 
ear infections.  In June 1998, the appellant appeared and 
testified at a hearing in Washington, D.C., which was 
conducted by C. W. Symanski.  The Board has remanded this 
case to the RO for additional due process and evidentiary 
development in July 1996, March 1997, October 1997, and 
September 1998.  

The Board previously noted in the September 1998 remand that 
the appellant raised the issue of entitlement to service 
connection for tinnitus at his June 1998 hearing.  This issue 
has not been developed or certified on appeal, and it is not 
inextricably intertwined with the issues currently on appeal.  
Thus, the Board again refers the issue to the RO for further 
appropriate consideration.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The medical evidence shows that the appellant's current 
bilateral hearing loss is traceable to noise trauma during 
service.

3.  The medical evidence does not show that the appellant has 
any residuals from his ear infections in service, excluding 
hearing impairment.  


CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 101(24), 1110, 5107 (West 
1991); 38 C.F.R. § 3.304 (1998).

2.  Residuals of ear infections, excluding hearing 
impairment, were not incurred in active service.  38 U.S.C.A. 
§§ 101(24), 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on an October 1967 
enlistment physical examination the appellant's ears were 
clinically evaluated as normal.  It was noted that his 
hearing was 15/15 for whispered and spoken voice, 
bilaterally.  An audiometer reading indicates the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz:  20, 22, 20, 20, 20, and 20 in the 
right ear, and 20, 18, 18, 20, 20, and 18 in the left ear.  A 
January 1968 consultation report indicates that the appellant 
developed pain in both ears, started to bleed from his ears, 
and experienced a loss of hearing in both ears.  An 
examination revealed the ear canals to be full of exudate, 
which were then drained.  The impression was bilateral 
external otitis and otitis media.  On a clinical record dated 
in January 1968, it was noted that the appellant had markedly 
impaired hearing and perforated tympanic membranes with an 
impression of upper respiratory infection and otitis media.  
The appellant was admitted to the hospital in January 1968 
with a complaint of bilateral ear pain and difficulty in 
hearing.  On a January 1968 clinical record of medical 
history, the appellant denied all previous history of ear 
disease.  Other notations dated later in January 1968 show 
that the appellant's ears were periodically cleaned and 
irrigated in the hospital and that he noticed an increase in 
hearing ability but still had some hearing difficulty.  
Audiograms dated in January and February 1968 were conducted.  
A February 1968 clinical record cover sheet indicates that 
the appellant was admitted to the hospital in January 1968 
for 20 days.  The diagnoses were acute otitis media, 
bilateral, and acute otitis externa, bilateral.  A February 
1968 narrative summary reveals that the appellant was 
admitted to the hospital with symptoms of upper respiratory 
infection and a complaint of an ear infection.  After an 
examination that revealed a very severe combination of 
external otitis and otitis media, he underwent an intensive 
medical treatment regimen.  It was noted that during his 
hospital stay the appellant's hearing very gradually came 
back up to a normal level and that a series of audiograms 
showed, initially, a very severe conductive hearing loss in 
both ears and a progressive rise to normal hearing.  By early 
February 1968, it was felt that the appellant's bilateral 
otitis media and otitis externa were resolved, and he was 
returned to duty.  

On an April 1968 Report of Medical History, it was reported 
that the appellant had had running ears and hearing loss but 
that he did not have any present complaints referable to his 
ears or hearing.  On an April 1968 physical examination, the 
appellant's ears were clinically evaluated as normal.  An 
audiometer reading indicates the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz:  
5, 5, 5, and 5 in the right ear, and 5, 5, 5, and 5 in the 
left ear.  In a May 1968 statement, the appellant averred 
that there was no change in his medical condition since his 
last examination in April 1968.  

In April 1992, medical records dated in March 1992 from 
Audiological Associates of Spartanburg were received.  In a 
letter, an audiologist indicated that the appellant reported 
having frequent earaches and/or ear infections ever since 
service when he experienced an earache and ruptured eardrums.  
The appellant reported a family history of hearing loss and a 
history of noise exposure while serving in an artillery unit 
in the military.  It was noted that pure tone audiometric 
test results attached to the letter reflected a mild mixed 
hearing loss for the right ear and a mild sloping to severe 
sensorineural hearing loss for the left ear.  Speech 
reception thresholds were in agreement with the pure tone 
findings.  The audiologist recommended a hearing aid, 
particularly in the left ear.  

A February 1993 VA audiological examination indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  30, 30, 25, 30, and 30 for an 
average of 29 in the right ear, and 40, 55, 65, 70, and 75 
for an average of 66 in the left ear.  The speech recognition 
scores on the Maryland CNC word list was 88 percent in the 
right ear and 84 percent in the left ear.  The examiner 
indicated that the loss in the left ear was sensorineural and 
that it probably should be retested in one year to determine 
whether or not it was progressive.  The examiner summarized 
that the appellant had moderate to severe sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss in the left ear.

On his April 1993 substantive appeal, the appellant stated 
that he had no hearing problems at the time of his enlistment 
but that he had runny ears and a hearing loss on his exit 
physical examination.  He stated that he was never given an 
audiometer test on his exit physical examination.  

At a July 1993 hearing at the RO before a hearing officer, 
the appellant testified that his hearing loss in service 
involved both ears, with the left ear more severe than the 
right ear; that his hearing problems began early in basic 
training in January 1968; that he periodically had to return 
to the hospital to be reexamined after he was reassigned to 
his second basic training unit because he still had problems; 
that he noticed his hearing worsened in the first year after 
discharge; that he did not recall undergoing an examination 
while serving in the National Guard; and that he was not 
diagnosed with the flu or a respiratory infection at the time 
he was treated for his ear infection during active duty 
training.  

At the July 1993 hearing, the appellant submitted copies of 
letters and a postcard, dated in January 1968, which he 
previously sent to his "mama" while in service.  In the 
postcard dated January 24, 1968, the appellant stated that he 
was feeling better and that he could hear better too.  In a 
letter dated January 25, 1968, he stated that he was doing 
much better but that he still could not hear very well and 
his hearing was a long way from being normal.  In another 
letter, the appellant indicated that he was feeling better 
and would probably be released from the hospital in the next 
four or five days.  

In a letter received in December 1993, the appellant 
indicated that since his hospitalization in January 1968 for 
an eardrum burst and bleed he has had trouble hearing.  

In a letter received in December 1993, the appellant's friend 
indicated that he was in basic training with the appellant in 
1968 and witnessed the appellant's ear problems.  He stated 
that the appellant was hospitalized after his ears began to 
bleed and did not return to his unit.  

At a November 1995 hearing at the RO before the undersigned 
Member of the Board, the appellant testified that he was in 
his basic training unit for one or two weeks before he was 
admitted to the hospital for ear problems; that prior to his 
release from the hospital he noticed some improvement in his 
hearing; that his ears continued to drain after he was 
released from the hospital; that he was given a profile which 
limited his exposure to loud noises; that he had ear plugs in 
service; that he fired rifles and threw grenades in service; 
that no audiogram was conducted on his "refrad" physical 
examination; that he was exposed to loud noises while serving 
in the National Guard after active duty training; that he 
realized he had severe hearing loss on the day he was 
admitted to the hospital in 1968 during active service; that 
although his hearing had improved some since the 
hospitalization it never came back to the point where he 
could hear well; that he was treated by Dr. Demery and Dr. 
Weir after active duty training but their records were 
unavailable; that these doctors attributed his hearing loss 
to the scarring on his eardrums from the infections in 
service; and that he has not had continuous treatment for his 
hearing impairment.  

In October 1996, medical records from Weir Ear, Nose, and 
Throat Associates, dated in September 1996 and from April to 
August 1988, were received.  The 1988 records show that the 
appellant underwent audiograms.  An August 1988 examination 
revealed clear eardrums.  It was noted that an audiogram 
showed left-sided sensorineural hearing loss.  In a September 
1996 letter, Richard Weir, M.D., indicated that he saw the 
appellant once in August 1988 for evaluation of poor hearing 
in the left ear.  Dr. Weir referred to audiograms performed 
from April to August 1988, which showed a mixed conductive 
neurosensory loss in the left ear with normal hearing in the 
right ear.  

On a May 1997 VA examination, the appellant's medical history 
was noted to include hospitalization for ear problems with 
drainage in both ears in the winter of 1967 and 1968.  He was 
reportedly followed-up by a local physician with treatment of 
occasional ear drops.  He had drainage once or twice annually 
but has not had drainage or infection in the last 10 years.  
On examination, the auricles, external canals, and tympanic 
membranes appeared to be normal.  There was some dried wax 
down near the tympanic membrane particularly in the right 
ear, but this was not felt to be obstructive.  Irrigation was 
not indicated at that point.  The tuning fork test was normal 
in both ears.  The appellant heard the 30 decibel 1000 cycle 
test tone in the right ear but not in the left ear.  The 
impression was eustachian tube insufficiency with severe ear 
infections beginning in 1967 and 1968 with chronic infections 
yearly until 10 years ago and no problems since that time; 
probable sensorineural hearing loss worse in the left ear; 
and no evidence at this time of any residual problems 
specifically from the appellant's original ear infections.  

On another May 1997 VA examination, the appellant complained 
of hearing loss since service, with the left being worse than 
the right.  An audiological examination revealed the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  25, 30, 25, 30, and 25 for an 
average of 28 in the right ear, and 25, 50, 60, 65, and 70 
for an average of 75 in the left ear.  The speech recognition 
scores on the Maryland CNC word list was 96 percent in the 
right ear and 92 percent in the left ear.  The examiner 
indicated that there was no follow-up necessary at that time.  
The examiner summarized that the appellant had mild hearing 
loss in the right ear and a mild hearing loss in the lower 
frequencies sloping to a severe loss in the higher 
frequencies in the left ear.  The loss in both ears was 
sensorineural.  

In a March 1998 medical statement, Ben Dawsey of Audiological 
Associates of Spartanburg indicated that the appellant 
reported having ruptured tympanic membranes with bleeding 
ears in January 1968.  The appellant reported that he has had 
frequent earaches and/or ear infections ever since then and 
that he had a history of noise exposure from his association 
with an artillery unit in the military.  Pure tone audiometry 
revealed the appellant to have mild to moderate sensorineural 
hearing loss in the right ear and a moderate to moderately 
severe sensorineural hearing loss in the left ear.  Speech 
reception thresholds were found to be in good agreement with 
the pure tone averages bilaterally.  Speech discrimination 
scores were 96 percent for the right ear and 92 percent for 
the left ear, indicating excellent speech discrimination 
ability bilaterally.  Impedance audiometry revealed "A" 
type tympanograms, indicating normal middle ear function.  It 
was opined that the appellant's hearing loss was most likely 
due to the chronic ear infections which started in 1968 while 
in the military.  The appellant was found to be a candidate 
for binaural amplification.  

In a March 1998 statement, a rehabilitation counselor at the 
South Carolina Commission for the Blind referred the 
appellant to the VA to obtain hearing devices because his 
hearing loss was apparently related to his military service.  

At a June 1998 hearing before the undersigned Member of the 
Board in Washington, D.C., the appellant testified that he 
was hospitalized in January 1968 for symptoms of running ears 
and impaired hearing; that at his discharge from active duty 
training his ears continued to run and he still had hearing 
loss; that his military occupational specialties (MOS) were a 
truck driver and wireman; that he was exposed to noise while 
attached to an artillery unit; that he had a hearing profile 
while in the service; that his hearing impairment and ear 
infections continued after active duty training and he sought 
treatment; that after active duty training he worked for a 
garment manufacturer as an order picker, for a newspaper, for 
an insurance company, and for a cab company as a dispatcher; 
that he was not currently employed due to eyesight and 
hearing problems; and that he was a truck driver after basic 
training during the period of December 1967 to May 1968 and 
then a wireman in an artillery unit in the National Guard.

A friend of the appellant testified that he has known the 
appellant since 1967 or 1968 when he joined the Army National 
Guard in South Carolina; that he knew of the appellant's 
hearing problems and hearing profile; that he was warned not 
to fire weapons when the appellant came through his area 
running wire lines to firing batteries but that a cease fire 
did not always happen; and that the Army did not issue 
Reserve units the hearing protection that was needed.

Social Security Administration records dated in 1992 were 
received, indicating that the appellant was awarded benefits 
on the basis of a diagnosis of glaucoma.  

In December 1998, records from the National Guard were 
received, reflecting that the appellant was discharged in 
October 1973 from the Army National Guard of South Carolina 
and as a Reserve of the Army, after a six year term of 
enlistment beginning in October 1967.  The appellant's MOS 
was a field wireman, and he served in an artillery unit.  He 
had a period of active duty for training from December 1967 
to May 1968, at which time his MOS was a light vehicle 
driver.  In May 1971, the appellant's hearing was 20/20 in 
both ears, and he successfully completed a truck driver 
training course.  On an April 1972 physical examination, the 
appellant's ears were clinically evaluated as normal.  He did 
not undergo an audiometer test at that time because he noted 
that there had been no change in his condition since an April 
1968 examination.  The examination report did not reflect 
that the appellant had a hearing profile.  

On a March 1999 VA examination, the appellant's chief 
complaint was difficulty in discerning the direction of 
sounds, especially with background noise present.  It was 
noted that the appellant had a history of military noise 
exposure while in an artillery unit.  An audiological 
evaluation revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz as follows:  20, 30, 
25, 25, and 45 for an average of 31 in the right ear, and 30, 
50, 60, 65, and 65 for an average of 60 in the left ear.  
Speech recognition scores using the Maryland CNC Test were 88 
percent in the right ear and 94 percent in the left ear.  The 
audiological test results revealed mild sensorineural hearing 
loss at 1000 Hertz and  moderate sensorineural hearing loss 
at 4000 Hertz in the right ear, and in the left ear, there 
was moderate to moderately severe sensorineural hearing loss.  
A normal tympanogram was obtained for the right ear, and in 
the left ear the tympanogram showed greater than normal 
compliance.  The examiner opined that it was at least as 
likely as not that the appellant's hearing loss was related 
to the noise trauma that he experienced in service and 
possibly the chronic ear infections that he had due to the 
greater than normal compliance in the left ear although there 
was no evidence of conductive hearing loss at that time.    

On a subsequent March 1999 VA examination, the appellant's 
history of hospitalization for bilateral ear infections for 
30 days during active duty training was noted.  The appellant 
reportedly last had an ear infection with drainage in the 
late 1970s or early 1980s.  He complained on examination of a 
left-sided tinnitus and decreased hearing particularly in the 
left ear.  On examination, the auricles and external canals 
were normal.  The tympanic membranes were normal and mobile.  
After removal of some wax from the superior portion of the 
left canal, it was evident that there was no residual 
monomeric membrane or other evidence of the drums having been 
perforated.  An audiogram which accompanied the appellant 
showed a strictly sensorineural hearing loss.  There was no 
evidence whatsoever of a conductive loss.  The impression was 
sensorineural hearing loss bilaterally, high tone in nature, 
with the left ear being greater than the right ear.  The 
examiner opined that there was no demonstrable hearing 
deficit caused by the infectious process which was completely 
cleared and left no evidence of a conductive component.  The 
examiner commented that a history of noise exposure could 
certainly account for the hearing deficit.  

II.  Analysis

Initially, it is noted that the appellant's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims which are plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
cited a medical treatise in Hensley v. Brown, 5 Vet. App. 
155, 157 (1993), which stated that the threshold for normal 
hearing ranged from 0 to 20 decibels and that higher 
threshold levels indicated some degree of hearing loss.  

In this case, the appellant contends that he has had 
bilateral hearing loss ever since hospitalization for ear 
infections during active duty training in January 1968.  As 
shown by the current audiological data from the VA 
examination in March 1999, the appellant clearly meets the 
criteria in 38 C.F.R. § 3.385 to establish bilateral hearing 
loss for VA purposes.  Therefore, service connection for the 
disability may be allowed if the record establishes a 
relationship between the appellant's current disability and 
his period of service.  38 U.S.C.A. § 1110; Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).  In that regard, the Board notes 
a March 1998 opinion by Ben Dawsey of Audiological Associates 
of Spartanburg that the appellant's hearing loss was most 
likely due to the chronic ear infections which began in 
January 1968.  In contrast, one of the March 1999 VA 
examiners found that there was no demonstrable hearing 
deficit caused by the infectious process.  Nevertheless, that 
same examiner opined instead that the appellant's hearing 
deficit could certainly have been caused by his history of 
noise exposure.  The other March 1999 VA examiner likewise 
determined that a relationship existed between the 
appellant's history of noise exposure in the military and his 
current hearing loss, opining that it was at least as likely 
as not that the appellant's hearing loss was related to noise 
trauma from service and possibly the chronic ear infections.  
These VA opinions were rendered following a review of the 
entire claims file and medical history of the appellant and 
are thus accorded great weight.  After reviewing the 
evidence, the Board concludes that the appellant currently 
has bilateral hearing loss which is traceable to noise trauma 
in service.  Accordingly, the evidence of record supports the 
claim for service connection for bilateral hearing loss.  

The appellant also contends that service connection for 
residuals of ear infections is warranted.  He has essentially 
maintained that he experienced ear infections ever since he 
was hospitalized for ear infections in service in January 
1968.  The service medical records show that the appellant 
was treated for severe otitis externa and otitis media in 
January 1968.  However, a subsequent examination during his 
active duty training revealed in April 1968 that the 
appellant's ears were clinically evaluated as normal.  An 
audiologist in a March 1992 letter noted the appellant's 
report of frequent earaches and/or ear infections ever since 
service.  However, on VA examination in May 1997 there was no 
evidence of any residual problems specifically from the 
appellant's original ear infections.  In fact, it was noted 
on the May 1997 examination report that the appellant had 
severe ear infections beginning in 1968 with chronic 
infections annually until 10 years previously when his 
problems ceased without recurrence.  The appellant testified 
in 1998 that after active duty training his ear infections 
continued and that he sought medical treatment; however, the 
medical evidence of record does not show any medical 
treatment or diagnosis of otitis externa or otitis media 
following the appellant's January 1968 hospitalization for 
the same.  On a VA examination in March 1999, it was noted 
that the appellant had not experienced an ear infection since 
the late 1970s or early 1980s, and the clinical findings on 
that examination did not demonstrate any disability of the 
ears other than hearing impairment.  After a review of the 
entire record, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of ear infections, excluding hearing impairment.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for residuals of ear 
infections, excluding hearing impairment, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

